

115 HR 3295 IH: End Secret Holdings and Ethical and Legal Loopholes Act of 2017
U.S. House of Representatives
2017-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3295IN THE HOUSE OF REPRESENTATIVESJuly 19, 2017Ms. Maxine Waters of California (for herself, Mr. Conyers, and Ms. Velázquez) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo require the President, the Vice President, and certain high-level officials to file a report
			 with the Office of Government Ethics, when selling real property,
			 disclosing each natural person who is a beneficial owner of the real
			 property upon completion of the sale, and for other purposes.
	
 1.Short titleThis Act may be cited as the End Secret Holdings and Ethical and Legal Loopholes Act of 2017 or the End SHELLs Act. 2.Beneficial ownership reporting requirement (a)In generalSection 103 of the Ethics in Government Act of 1978 (5 U.S.C. App. 103) is amended by adding at the end the following:
				
					(m)
 (1)Not later than 30 days after the sale of real property by the President, the Vice President, or any high-level official (whether such sale is made directly or indirectly through a trust, corporation, or other legal entity or through a nominee, agent, spouse, or minor child), the President, Vice President, or high-level official, as applicable, shall file a report with the Director of the Office of Government Ethics with respect to such sale, identifying the name and current residential or business street address of each natural person who is a beneficial owner of the real property upon completion of the sale.
 (2)The Director of the Office of Government Ethics shall make all reports filed pursuant to this subsection available to the public, including on the website of the Office of Government Ethics.
 (3)For purposes of this subsection— (A)with respect to real property, the term beneficial owner—
 (i)except as provided under clause (ii), means a natural person who, directly or indirectly— (I)exercises substantial control over the real property, through ownership interests, voting rights, agreement, or otherwise; or
 (II)has a substantial interest in or receives substantial economic benefits from the real property; and (ii)does not include—
 (I)a minor child; (II)a natural person acting as a nominee, intermediary, custodian, or agent on behalf of another person;
 (III)a natural person acting solely as an employee of a corporation or limited liability company and whose control over or receipt of economic benefits from the real property derives solely from the employment status of the person;
 (IV)a natural person whose only interest in the real property is through a right of inheritance, unless the natural person also meets the requirements of paragraph (1); or
 (V)a creditor of a person, unless the creditor also meets the requirements of paragraph (1); and (B)the term high-level official—
 (i)means— (I)any officer occupying a position listed in section 5312 or section 5313 of title 5, United States Code, having been nominated by the President and confirmed by the Senate to that position; and
 (II)any individual appointed by the President or Vice President to a full-time non-career position in the Executive Office of the President; and
 (ii)does not include any individual appointed as a member of the Senior Foreign Service or solely as a uniformed service commissioned officer..
 (b)Failure To file or filing false reportsSection 104 of the Ethics in Government Act of 1978 (5 U.S.C. App. 104) is amended by striking section 102 each place such term appears and inserting section 102 or 103(m). (c)Effective dateSection 103(m) of the Ethics in Government Act of 1978, as added by subsection (a), shall apply to sales of real property occurring after the date of the enactment of this Act.
			